ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 1, 2021, Applicant cancelled claims 3-6.
Applicant amended claim 17.
In the non-final rejection of November 4, 2020, Examiner rejected claims 3-6 and 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant cancelled claims 3-6 and amended claim 17. Rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a phacoemulsification tip, as claimed, specifically including a distal most end of the internal distal face meeting a distal most end of the internal face at the distal end of the aspiration tube and extending circumferentially along a complete circumference of the internal face. 

	Strukel (US 5,980,529) teaches a phacoemulsification tip (Figure 1C, work tip [10]) and a method of phacoemulsification, comprising a distal most end of the internal distal face (forward surface [26]) meeting a distal most end of the internal face (inner surface [14]) at a distal end of the aspiration tube (work tip [10] is a hollow tube having an aspiration passage) (Figure 1C); however, Strukel does not teach the distal most end of the internal distal face extending circumferentially along a complete circumference of the internal face, as Strukel teaches the distal most end of the internal distal face extending about 10 to about 50% of the internal face (Abstract). A person having ordinary skill in the art before the effective filing date of the claimed invention would not have modified the distal most end of the internal distal face, of Strukel, to extend circumferentially along a complete circumference of the internal face, as such would compromise Strukel’s intended purpose of having the distal most end of the internal distal face extending about 10 to about 50% of the internal face (Abstract). Also see Applicant’s persuasive arguments against said modification of Strukel (Remarks of August 11, 2020, pages 9-10).
Thus, independent claims 1 and 21 are allowed. Dependent claims 2, 7-20, 22, and 23 are allowed by virtue of being dependent upon one of independent claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783